United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-41673
                         Conference Calendar



BARRY ALEXANDER,

                                     Plaintiff-Appellant,

versus

JAMES M. CARLOW, Judge Bowie County; GREG ABBOTT, Attorney
General State of Texas,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:03-CV-186
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Barry Alexander appeals from the district court’s dismissal

with prejudice of his civil-rights lawsuit, filed pursuant to

42 U.S.C. § 1983, for failure to state a claim upon which relief

may be granted.    This court reviews such a dismissal de novo.

See Cinel v. Connick, 15 F.3d 1338, 1341 (5th Cir. 1994).

     Alexander argues that:   (1) the district court judge should

have recused himself; (2) the district court failed to recognize

the denial of certain previous lawsuits involving Alexander and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-41673
                                 -2-

his family members; and (3) the district court failed to provide

Alexander with a jury trial regarding his claims.    The record

does not support Alexander’s argument that the district court

judge should have recused himself.    See Liteky v. United States,

510 U.S. 540, 555 (1994).    Alexander’s argument regarding

previous lawsuits fails to raise a cognizable issue for review.

Moreover, Alexander was not deprived of his right to a jury

trial.   See, e.g., Odum v. Penn Mut. Life Ins. Co., 288 F.2d 744,

748 (5th Cir. 1961).

     Alexander’s appeal is without arguable merit and is

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.    See

5TH CIR. R. 42.2.   We caution Alexander that the filing of

frivolous appeals and motions will invite the imposition of a

sanction.

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.